DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 1 – 5, 12 – 15 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hassan et al (US 2019/0319583) in view of Seller (US 2013/0279629) and further in view of Folkmann et al (US 2013/0024142).

             Re claims 1 and 14, El Hassan teaches of a power amplifier module comprising: an input configured to receive an input radio-frequency signal (input to PA, Fig.7 and RF, Paragraphs 0017 and 0048), the input radio-frequency signal including a series of data symbols (OFDM data symbols, Paragraph 0031); an output configured to provide an output radio-frequency signal (output of PA, Fig.7); a power amplifier (#56, PA, Fig.7) having a signal input to receive the input radio-frequency signal (input to PA, Fig.7) and a power supply input to receive a supply voltage (#74, dynamic voltage supply, Fig.7), the power amplifier configured to amplify the input radio-frequency signal to provide the output radio-frequency signal (the function of an amplifier would be to amplify an input signal to provide as an output signal an amplified input signal); and a controller (#70, Fig.7) to receive an indication of a peak output power level of an input signal (peak power, Paragraphs 0044 – 0046), to adjust at least the supply voltage provided to the power amplifier based on the peak output power level of the input signal (#74, dynamic voltage supply, Fig.7, Paragraphs 0044 – 0046). However, El Hassan does not specifically teach of the controller to receive the indication of a peak output power level of an upcoming data symbol in the series of data symbols, and to configure the power amplifier module to maintain a substantially constant gain over the series of data symbols.
        Seller teaches of adjust at least the supply voltage provided to the power amplifier on a per symbol basis (Paragraphs 0013 – 0014 and 0052).
         Folkmann teaches of a controller (#26, Fig.14) to adjust at least the supply voltage provided to the power amplifier based on the peak output power level of the upcoming signal (Paragraph 0027), and to configure the power amplifier module to maintain a substantially constant gain over the data signal (iso-gain, Abstract and Paragraphs 0004 and 0027).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the supply voltage on a per symbol basis in the OFDM system of El Hassan so as to have the amplifier operate in its linear region for the full range of input symbol powers without introducing distortion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the power amplifier module to maintain a substantially constant gain over the data signal for improved transmitter linearity.

         Re claims 2 and 15, El-Hassan, Seller and Folkmann teach all the limitations of claims 1 and 14 as well as Folkmann teaches of wherein the controller is configured to adjust the supply voltage provided to the power amplifier by setting the supply voltage to a minimum supply voltage needed to achieve the peak output power level of the upcoming data symbol (Abstract and Paragraph 0004).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the supply voltage by setting the supply voltage to a minimum supply voltage needed to achieve the peak output power level of the upcoming data symbol for system performance.

             Re claim 3, El Hassan teaches of wherein the controller is configured to adjust the supply voltage provided to the power amplifier (#74, Fig.7) by controlling power supply circuitry coupled to the power amplifier (#70, Fig.7).

             Re claims 4 and 19, El Hassan teaches of wherein the controller is configured to receive the indication of the peak output power level of the upcoming data symbol (peak power, Paragraphs 0044 – 0046) from a baseband processor configured to generate the series of data symbols (baseband signal, Paragraph 0040).

            Re claim 5, El Hassan teaches of wherein the controller includes a memory device configured to store a look-up table used to adjust the supply voltage provided to the power amplifier (LUT, #72, Fig.7).

         Re claim 12, El-Hassan, Seller and Folkmann teach all the limitations of claim 1 as well as Folkmann teaches of wherein the power amplifier module is configured to maintain a substantially constant gain over the series of data symbols such that the output radio-frequency signal is provided with a desired Error Vector Magnitude (EVM) (Paragraph 0036).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained a substantially constant gain over the series of data symbols such that the output radio-frequency signal is provided with a desired EVM for having a negligible linearity degradation.

            Re claims 13 and 20, El Hassan teaches of wherein the power amplifier module is included in a WiFi system using an orthogonal frequency-division multiplexing (OFDM) scheme and the series of data symbols of the input radio-frequency signal correspond to at least one WiFi burst (WiFi network, Paragraphs 0030 – 0032 and OFDM, Paragraph 0031).

            Claims 6 – 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hassan, Seller and Folkmann in view of Panceri et al (US 2021/0126587).

          Re claims 6 and 16, El-Hassan, Seller and Folkmann teach all the limitations of claims 1 and 14 except of wherein configuring the power amplifier module to maintain a substantially constant gain includes adjusting a bias current provided to the power amplifier.
          Panceri teaches of configuring the power amplifier module to maintain a substantially constant gain includes adjusting a bias current provided to the power amplifier (Paragraph 0031).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the power amplifier to maintain a substantially constant gain by adjusting a bias current so as to improve the PA efficiency.

          Re claim 7, El-Hassan, Seller, Folkmann and Panceri teach all the limitations of claim 6 as well as Panceri teaches of wherein the controller is configured to adjust the bias current provided to the power amplifier by controlling bias circuitry coupled to the power amplifier (controlling bias circuitry, Figures 3 – 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the bias current provided to the power amplifier by controlling bias circuitry coupled to the power amplifier so as to improve the PA efficiency.

          Re claim 9, El-Hassan, Seller, Folkmann and Panceri teach all the limitations of claim 6 as well as Panceri teaches of wherein the bias current is adjusted such that a gain of the power amplifier varies by 1% – 2% (Paragraph 0031).
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have understood that the bias current adjustment would result to a gain of the power amplifier to varies slightly within an error tolerance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gain vary by less than 0.05dB over the series of data symbols, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215

            Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over El-Hassan, Seller, Folkmann and Panceri in view of Markowski et al (US 2008/0224769).

          Re claim 8, El-Hassan, Seller, Folkmann and Panceri teach all the limitations of claim 6 except of wherein the controller is configured to adjust the bias current provided to the power amplifier by adjusting a reference current provided by the controller.
          Markowski teaches of adjusting the bias current provided to the power amplifier by adjusting a reference current (Paragraph 0055 and Fig.17).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller configured to adjust the bias current provided to the power amplifier by adjusting a reference current provided by the controller to correct for bias current drift.

            Claims 10 – 11 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hassan, Seller and Folkmann in view of Lee et al (US 2017/0230022).

          Re claims 10 and 17, El-Hassan, Seller and Folkmann teach all the limitations of claims 1 and 14 except of wherein configuring the power amplifier module to maintain a substantially constant gain includes adjusting an amplitude of the input radio-frequency signal provided to the power amplifier.
           Lee teaches of configuring the power amplifier module to maintain a substantially constant gain includes adjusting an amplitude of the input radio-frequency signal provided to the power amplifier (claim 2 of Page 12).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted an amplitude of the input radio-frequency signal provided to the power amplifier so as to keep gain constant.

          Re claims 11 and 18, El-Hassan, Seller, Folkmann and Lee teach all the limitations of claims 11 and 17 as well as Lee teaches of further comprising an adjustable attenuator coupled to the input, the controller being configured to control the adjustable attenuator to adjust the amplitude of the input radio-frequency signal provided to the power amplifier (claim 2 of Page 12 and #615, #640, Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adjustable attenuator adjust the amplitude of the input radio-frequency signal provided to the power amplifier so as to keep gain constant.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633